 


114 HR 5235 IH: To designate the facility of the United States Postal Service located at 1025 Nevin Avenue in Richmond, California, as the “Harold D. McCraw, Sr. Post Office Building”.
U.S. House of Representatives
2016-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
2d Session
H. R. 5235 
IN THE HOUSE OF REPRESENTATIVES 
 
May 13, 2016 
Mr. DeSaulnier introduced the following bill; which was referred to the Committee on Oversight and Government Reform
 
A BILL 
To designate the facility of the United States Postal Service located at 1025 Nevin Avenue in Richmond, California, as the Harold D. McCraw, Sr. Post Office Building. 
 
 
1.Harold D. McCraw, Sr. Post Office Building
(a)DesignationThe facility of the United States Postal Service located at 1025 Nevin Avenue in Richmond, California, shall be known and designated as the Harold D. McCraw, Sr. Post Office Building. (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Harold D. McCraw, Sr. Post Office Building. 
 
